Citation Nr: 1707265	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-42 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for peripheral neuropathy, left foot. 

2. Entitlement to an initial compensable rating for peripheral neuropathy, right foot. 

3. Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left foot.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right foot.

3. Entitlement to an increased rating for plantar fasciitis, left foot, currently 10 percent disabling. 

4. Entitlement to a compensable rating for plantar fasciitis, right foot, currently 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

This claim was remanded in April 2014. In January 2015, the Agency of Original Jurisdiction (AOJ) increased the disability ratings of plantar fasciitis of the left and right foot to 10 percent each for the entire time period on appeal and changed the Diagnostic Code (DC) to 5276. 

The issue of a claim of service connection for a sleep disability, secondary to peripheral neuropathy has been raised by the record in a July 2009 statement, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for bilateral peripheral neuropathy and plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1. Peripheral neuropathy of the left lower extremity is at least manifested by mild incomplete paralysis of the sciatic nerve. 

2. Peripheral neuropathy of the right lower extremity is at least manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of at least 10 percent for peripheral neuropathy of the left lower extremity are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2016). 

2. The criteria for an evaluation of at least 10 percent for peripheral neuropathy of the right lower extremity are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's peripheral neuropathy is currently rated as noncompensable; while he is receiving a 20 percent rating for diabetes mellitus with peripheral neuropathy, the 20 percent rating is for direct manifestations of the diabetes. See 38 C.F.R. § 4.119, Note (1) (2016). Here, the Board finds that separate compensable ratings are currently warranted for the peripheral neuropathy. While the Board is granting this portion of the claim, due to the reasons explained in the remand, the claims continue on appeal. 

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 (2016). The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Peripheral neuralgia is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2016). 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (2016). 
The sciatic nerve is rated under DC 8520. A 10 percent disability rating is warranted for mild, incomplete paralysis of the nerve and a 20 percent disability rating is warranted for moderate, incomplete paralysis of the nerve. A 40 percent disability rating is warranted for moderately severe, incomplete paralysis of the nerve and a 60 percent disability rating is warranted for severe, incomplete paralysis of the nerve with marked muscular atrophy. An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve with foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520 (2016). 

In his August 2008 claim, the Veteran stated he was experiencing dysesthesia of distal parts of both feet secondary to his service connected diabetes. He described this condition as very bothersome, irritating, and uncomfortable, especially when walking. His complaints of numbness were also noted at an October 2008 VA podiatry consultation, although deep tendon reflexes and pedal light touch were intact. He also reported the numbness and tingling symptoms at the December 2008 VA examination but physical examination revealed extremities had 2+ radial and pedal pulses that were symmetrically intact and he had a normal lower extremity monofilament examination. 

In October 2010, a VA podiatry examination did note limited ankle dorsiflexion with knee extension bilaterally as well as pedal light touch diminished in the lesser digits bilaterally with a Semmes Weinstein (SW) monofilament. These findings were noted again in October 2011 and August 2013. The Veteran continued to report a burning sensation of the feet (see January 2013 VA primary care record and August 2013 VA physician note). The monofilament showed a loss of protective sensation in August 2013 as well. Findings were similar in an October 2013 VA record. 

The tactile and vibration sensations were intact in March 2014, however, at the April 2014 VA examination, deep tendon reflexes were decreased in the knees and ankles. Vibration/sensation was normal and there was no muscle atrophy or trophic changes. In terms of severity, lower extremity peripheral neuropathy of the sciatic and femoral (anterior crural) nerve was bilaterally normal. The examiner noted that an October 2008 electromyogram (EMG) was negative for peripheral neuropathy. 

Here, while the disability picture shows some mixed findings, the Board will resolve doubt and grant a 10 percent rating for peripheral neuropathy for each lower extremity. 38 C.F.R. § 3.102 (2016). The Veteran has competently and credibly reported neurological symptoms during the entire appeal period. While not wholly sensory, the evidence shows impairment consistent with mild findings because while the monofilament showed a loss of protective sensation (see August 2013 VA record) and that deep tendon reflexes were decreased in the knees and ankles (April 2014 VA examination), ultimately the sciatic and femoral nerves were found to be normal. See 38 C.F.R. § 4.124a, DC 8520. Additionally, EMG findings were negative. Given this evidence, no staged ratings are warranted at this point in time. See Hart, 21 Vet. App. 506.  There is the possibility that an examination or other evidence developed on remand may establish entitlement to a rating in excess of the 10 percent granted for each foot for peripheral neuropathy.  Therefore, the issues of entitlement to ratings in excess of 10 percent for bilateral peripheral neuropathy are addressed in the remand portion of this decision.


ORDER

Entitlement to a 10 percent rating for peripheral neuropathy of the left lower extremity is granted. 

Entitlement to a 10 percent rating for peripheral neuropathy of the right lower extremity is granted. 


REMAND

In April 2014, the Board remanded these claims for VA examinations, directing that the claims file be reviewed and made available to the examiner in conjunction with the examination. The Board finds that there has not been substantial compliance with the remand, as the 2014 VA examination reports reflect the examiner experienced a VBMS error message and was unable to review the claims file. See Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). The feet should be subject to such joint testing, if possible. Ensure that the criteria of DC 5310 (addressing muscle group X) is also addressed since disability was rated under that at one point.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records for the Veteran dated from March 2014 to the present. 

2. Thereafter, schedule the Veteran for VA medical examinations to determine the current nature and severity of his service-connected peripheral neuropathy and plantar fasciitis. The electronic claims file must be made available to the examiner for review. Any indicated tests and studies must be completed. 

All symptoms and manifestations of the bilateral peripheral neuropathy and plantar fasciitis disabilities must be noted in the report, including ranges of motion. The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the feet. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss. The examiner should note the degrees of additional range of motion loss due to pain on use and during flare-ups. If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

The examiner should also describe all symptomatology due to the peripheral neuropathy, to include any neurological pathology. In particular, the examiner should determine whether there is any complete or incomplete paralysis of any nerve related to peripheral neuropathy. If so, the examiner should identify the nerve or nerves affected and whether neuritis or neuralgia is involved. Commentary should be provided on whether the paralysis is mild, moderate, severe, complete or incomplete depending on the nerve affected.

If findings involve muscle Group X, all symptoms affecting its function should be provided, including the degree of severity.

Rationale for all opinions expressed must be provided.

3. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2016), failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


